በግብርናና ገጠር ልማት ሚኒስቴር
እና
#ሪፇዖ #2ሌኋ ፉሷጳ ፈያፖጋፇ መካከል የተፈፀመ የመሬት

ኪራይ ውል ስምምነት

የግብርናና ገጠር ልማት ሜኒስቴር በአዲስ አበባ ከተማ፤ ቁርቆስ ክ/ከተማ፤ ኢትዮጵያ
ገኙ በመሆኑ እአና ከዚህ በንጊላ አክራይ በመባል የሚታወቀው እና

ከዚህ በማስከተል ተከራይ በመባል የሚጠተሰው እና ሰሦ ዳሪኔቋ #ሷልሳ ዚያ አድራሻው
#4ዲፅ 4#ያ #ሴ #ፍኃ ዕታማ፤ ሃሃሀፊ ፀፖ ፤ ያቤሦ ቋ፣ረሮ' 2ዐ6 የሚገኝ በመሆኑ፤ ተከራይ
የሚለው አባባል እንደ አገባቡ የተከራዩን ተተኪዎች/ወራሾች እንዲሁም  ወኪሉች
የሜመለከት በመሆነ-፤ ይህም ማህበር ለዚህ ውል ዓላማ በኢትዮጵያ ፌዴራላዊ
ዲሞክራሲያዊ ሪፐብሊክ የግል ኩባንያ የሚመሰርት ከመሆነ- ጋር ተያይዞ አንዲህ ባለው
ሁኔታ የሚቋቋመውን ማህበር "ተከራይ" በመባል የሚጠቀስ በመሆኑ፣፤

በዚህ የለ.ዝ ስምምነት መሠረት አከራይ እና ተከራይ በግብርናና ገጠር ልማት ሚኒስቱር
አማካኝነት ለረዥም ጊዜ የመሬት ሊዝ ተፊፃሚነት የሚና
ሁኔታዎች ለማቋቋም የሜፈልጉ በመሆነ- አና በስምምነቱም የሚከራየው መሬት ስፋት
።#0ዐዐ ሄክታር፤ አድራሻውም  #ደፁ# #ሌረ' ጩሌሪሰጋቻና ኀእ### ክልል ደታ# ኦም ዞን
#ዳዕዕቻ ወረዳ #ታፆ# #ሮ ቀበሌ ሲሆን፤ መሬቱም በዚሁ አግባብ የሚከራየው በመሬት
ለ.ዝ የምስክር ወቀት ቺ

ላይ የሚገ መዋቅሮች፤ ተከላዎች፤ ንብረቶች እና ሌሎች በመሬቱ ላይ የሚደረጉ
ማሻሻያዎችን ለስራው ዓላማ ተግባራዊ ማድረግን የሚያካትት በመሆነ፤ ይህም መሬት
የተከራየው ለዚሁ ዓላማ በኢትዮጵያ ፌዴራላዊ ዲሞክራሲያዊ ሪፐብሊክ ለሚቋቋመው
ኃላፊነቱ የተወሰነ የግል ማህበር በመሆነ-፤

“ቸው የውል ቃሉች እና

ኮር ፤ መፊቱን በአግባቡ የመጠቀም አንዲሁም በመሬቱ

ተዋዋይ ወገኖች  #ሪዐገ22ዐዐ፤ ዓ.ም ከዚህ በታች በተዘረዘሩት የውል ቃሉች እና
ሁኔታዎች መሰረት ይህንንኃ የመሬት ሊዝ ስምምነት ፈጽመዋል።፡

-ፍ-ያ'ፍ-=--

ዯጥፈራ ደርበው
ሜኒስትር

ነኤ..ዉኙ-..
አንቀጽ 1
የስምምነቱ ወሰን

ይህ የመሬት ኪራይ ስምምነት ከዚህ በማስከተል 'የኪራይ መሬት" በመባል የሚጠቀሰውን
የገጠር መሬት ጮሉ በሙሉ እና በብቸኝነት ለመጠቀም የተፈፀመ ሲሆን፤ ከዚህም ኪራይ
ጋር በተያያዘ በዚህ ስምምነት በአንቀጽ ታቋታ- በግልጽ የተቀመጠው የኪራይ ክፍያ
ይከፈላል፡፡

አንቀጽ 2
የኪራይ ዘመን እና በተከራየው መሬት ተከፋይ የሚሆነው የሊዝ ክፍያ

2.1. ይህ የመሬት ኪራይ ስምምነት ለ ጋ5 ዓመታት የዐና ይሆናል፡፡ ሆኖም ግን
ለተጨማሪ አመታት ሊታደስ ይትላል፡፡
2.2የመሬት ኪራይ ክፍያ አፈፃሀም፡-

2.2.1 ይህ ስምምነት ከተፈረመበት ቀን አንስቶ ለመጀመሪያዎቹ  ሥ]ም ዓመታት
በዚህ የኪራይ ውል አማካኝነት ለተከራየው መሬት ምንም ዓይነት ክፍያ
አይፈፀምም፡፡

2.2.2 ከዚያ በንላ በዚህ ውል በአንቀጽ 1 ለተጠቀሰው የግብርና ኢንቨስትመንት
እንቅስቃሴ ለአያንዳንዱ ሄክታር የብር 75« ዕኃ#ዮ መዶ ሃም4 ቋሮ #ዝ
የኪራይ ክፍያ ይፈፀማል፡፡ የዚህ ውል ጠቅላላ የኪራይ ክፍያ መጠን ብር
7972ዐዐዐዐ / ላዕራ ዘ#፣"ኝ ሜሐዖጋፇ #ሰፃቃ መፆ ሃምሳ ሺሀ ፲ቋ ሀቻ /
ይሆናል፡፡

2.2.3 በዚህ ውል አማካኝነት ለተከራይ መሬት የኪራይ ክፍያ ሲከፈል የክፍያው
ደረሰኝ ጦዲያውነ ለአካባቢው ወይም ለወረዳ አስተዳደር ፳/ቤት መቅረብ
አለበት። በተለይም በኢንቨስትመንት እንቅስቃሴ አኳያ በኪራይ ክፍያው
ተመን ላይ ለውጦች በአከራይ ለደረጉ ይችላሉ፡፡

.ፒ. የተጠቀሰው ቢኖርም ከላይ ለተገለጸው

2.2.4 በዚህ አንቀጽ ላይ በቁጥር 2
ያ ክፍያ ተፈጻሚ ይሆናል፡፡
›#" ጊዜ በአከራይ ሊሳጓሻል ይችላል፤

መሬት የአንድ አመት ት/፤

2.25 ይህ የመሬት ኪራይ በማናቸ

«94- ዜው

 ቶፈራ ደርበው
ሚኒስትር
አንቀጽ 3
የተከራይ መብቶች
ተከራይ ከዚህ የሚከተሉት መብቶች አሉት፦-
3.1. መሬቱን ስምምነት በተደረሰበት አግባብ ማልማት እና በስምምነቱ ቃሎች መሰረት
ማስተዳደር፤
3.2. በኢንቨስትመንት ፕርጀክቱ ዓይነት አና መጠን እንዲሁም እንደ አግባብነቱ
በሚመለከታቸው መ/ቤቶች የፈቃድ ጥያቄ በማቅረብ እና ምክክር በማድረግ እንደ

ግድብ፤ የውሃ ጉድጓድ፤ የሀይል ማመንጫ፤ የመስኖ ሲስተም፤ መንገዶች፤
ድልድዮች፤ ፳/ቤቶች፤ የመኖሪያ ህንፃዎች፤ የነዳጅ አቅርቦት መንገዶች
እና የትምህርት ተቋማት የመገንባት፤

የጤና

3.3. የተከራየውን መሬት በራሱ ወይም በህግ አግባብ በውክልና በተሾመ ስው
የማልማት ወይም የማስተዳደር፤

3.4 መሬቱን የማልማት አና የማረስ፣ ምርትን የመሰብሰብ እንዲሁም በዘመናዊ
መሳሪያ በመጠቀም ሌሉች በተከራይ አስተሳሰብ አግባብነት አላቸው ተብለው
በሚወሰዱ መንገዶች መጠቀም ፤

፡ ስራ አፈፃፀም እና ስኬት ላይ በመመስረት ተጨማሪ መሬት ማግኘት

አንቀጽ 4

የተከራይ ግዴታዎች

4.1 ተከራይ ለተከ,
የሚገኙ ሀብቶ

የው መሬት መልካም እንክብካቤ የማድረግ እና በመሬቱ ላይ
“ን የመጠበቅ ግዴታ ያለበት ሲሆን በተለይም ከዚህ የሚከተሉት
በተከራይ ላይ ተፊራፃሚ ይሆናሉ፦፡

፡1 ወቅት ሳይመነጠሩ የተቀሩ

ን ዛፎች መጠበቅ፤

ለ. ተዳፋትነት ባለባቸው አካባቢዎች የአፊር መሸርሸርን ለመከላከል አግባብነት
ያላቸው የአሰራር ዘዴዎችን መጠተም፣

ሐ. ስለ ተፈጥሮ ሀብቶች አጠባበቅ በህግ የተደነገጉ ግዴታዎችን ማክበር አና
እነዚህንም በጠቅላላው ተግባራዊ ማድረግ

4.2ከመንግስት እንዲሁም ከሌሎች ኤጀንሲዎች አግባብነት ያላቸው ፈቃዶች

የተሰጡ እንደሆነ ፍ=< ስምምነት ከተፈረመበት ጊዜ ጀምሮ
#+፦

ትፈራ ደርበው
ሚኒሰትር

3›ኾ
4.3

4.4

45

46

4.7

5.8

49

አከራይ ከዚህ የሚከተሉት መብቶች

5.1

በሚቆጠር የ8 ወራት ጊዜ ውስጥ ተከራይ መሬቱን ማልማት መጀመር
አለበት፡፡

በዚህ የውል ስምምነት ስር ተከራይ ይህ የመሬት ኪራይ ስምምነት ውል
ከተፈረመበተ ቀን አንስቶ በአንድ ዓመት ጊዜ ውስጥ የመሬቱን ዳ2ድ ዎነነ፦ኛ
ክፍል የማልማት ግዴታ አለበት፡፡ በመሆኑም በጠቅላላው የተከራየውን መሬት
ይህ ስምምነት ከተፈረመበት ቀን አንስቶ ከ ሥዕ ዓመታት ባልበለጠ ጊዜ ውስጥ
የማልማት ግዴታ አለበት፡፡

የመሬት ኪራይ ውሉ የተፈፃሚነት ጊዜ ሲያበቃ ወይም ሲቋረጥ ጠይም
የኢንቨስትመንት ፈቃዱ ሲሰረዝ ተከራይ በመሬቱ ላይ የተተከሉ ንብረቱ
በአግባቡ በማንሳት ከ6 ወራት ባልበለጠ ጊዜ ውስጥ መፊቱ?
ተከራይ ለግብርናና ገጠር ልማት ሜኒስቴር በሚቀርብለት ጥያቄ መሰረት ትክክለኛ
መረጃ እና የኢንቨስትመንት እንቅስቃሴ ሪፖርቶች ያቀርባል፡፡

አመታዊ የመሬት ኪራይ ክፍያ መከፈል የሚገባው በሚሆንበት ወትጎ

ን
ለአከራይ ያስረክባል፡፡

ተከራይ
የወቅቱን አመታዊ የመሬት ኪራይ ክፍያ መሬቱ ለሚገኝበት ክልል ከታህሳስ ወር
አንስቶ አስከ ሰኔ ወር ባለው ጊዜ ፀኑስጥ ቀደም ሲል ለገጠር መሬቶች ተፈፃሚነት
እንዲኖረው በተወሰነው የኪራይ ተመን መሰረት ክፍያ ይፈፅማል፡፡

ተከራይ ይህንን የመሬት ኪራይ ውል ሲፈጽም ከዚህ የውል ሰነድ ጋር በማያያዝ
የተከራየውን መፊት አጠቃቀም የድርጊት መርዛ ግብር ያቀርባል።፡፡

በጽሁፍ በሚቀርብ ጥያቄ መሠረት የአከራይ ፈቃድ ሳይሰጥ ተከራይ በየትኛውም
ሁኔታ ቢሆን መሬቱን ላልተፈቀደለት አና ቀደም ሲል ላልተቀመጠ ዓላማ ወይም
እቅድ መጠቀም አይትልም፡፡

የመሬቱ 75 በመቶ ሳይለማ ደ'

ቱ መሬቱን ለሌላ ድርጅት ጠይም ግለሰብ
አሳልፎ የመስጠት መብት አይኖረውም፡፡ 75 በመቶ አልምቶ ማዛወር ከፈለገ
የአከራዩን ፈቃድ ማግኘት ይገባዋል፡፡

አንቀጽ 5

የአከራይ መብቶች

“ጠቃሚ ይሆናለ፡-

ተከራይ ግዴታዎቹን በትጋት መወጣቱን እና መፈፀሙን የመቆጣጠር እና
የመከታተል መብት

ዋል፡፡

5.2 መሬቱ በኪራይ በተሰጠበት ቀን ጀምርሮ' የአንድ አመት ጊዜ ሲያበቃ ያልለሙትን

መራ

ይወስዳል፡፡ ይህም ተፈፃሚ የሚሆነው ተከራይ የ8 ወራት ቅድመ
ማስጠንቀቂያ ተ 4 - በአንድ አመት ውስጥ ሳያስተካክል የቀረ አንደሆነ ነው።
፡ ሮ-ሪ <ሥ.ኡ.

'ፈራ ደርበው
ሟኒስትር

|) ከ
5.3 አከራይ ከላይ በአንቀፅ 5.1 የተሰጠውን መብት በሚጠቀምበት ወቅት የተከራይን
ተግባራት እና አንቅስቃሴዎች በማያውክ ሁኔታ መሆኑን ማረጋገጥ አለበት፡፡
5.4 የመሬት ኪራይ ዋጋ በማናቸውም ጊዜ ሊያሻሸል ይችላል

አንቀፅ 6

የአከራይ ግዴታዎች

6.1 አከራይ መሬቱን ከማናቸውም ለሥራው እንቅፋት ከሆኑ ነገሮች እና ሌሉች
አክሉሎች ነዛ በማድረግ ይህ የመሬት ኪራይ የውል ስምምነት ከተፈረመበት ቀን

ጊዜ ውስጥ የማስረከብ ግዴታ አለበት፡

8.2 የሚከናወነውን ከ

ኛ የኢንቨስትመንት ስራ ከግምት ውስጥ በማስገባት ተከራይ
ከግብር ነፃ የመደረግ፤ ከገቢ የካፒታል አቃዎች የቀረጥ ነፃ አና በኢትዮጵያ
ሕግጋት በሚፈቀደ 5 ወደ ጡጭ ዛፃገር
ስለመላክ የተቀመጡትን ልዩ ጥቅማጥቅሞች የማስጠበቅ እና የመፈፀም ግዴታ
አለበት፡፡

መሠረት ካፒታልን እና

8.3 አከራይ በተከራይ በኩል የሚያከናውነውን የመሬት መመንጠር ተግባር በተመለከተ
እንዲሁም በዚህ ስምምነት ሽፋን ያገኘውን አላማ ተግባራዊ ከማድረግ እና ከዚህ
ጋር ተያያዥ የሆኑ ተጓዳኝ እና ከሥራው ዛደት ጋር አግባብነት ያላቸውን
ተግባራት ከመፈፀም የሚያግድ ምንም አይነት የሕግ ወይም ሌላ ገደብ የሌለ
መሆነ-ን ያረጋግጣል፡፡

8.4 ለአፈር ምርመራ እና ለቅየሳ ስራ በፌዴራል መንግ!ስት እና በክልል መንግስት
የምርምር ማእከላት የሚገኙትን ፋሲሊቲዎችን በክፍያ አንዲጠቀም ሁኔታዎችን

6.5 ተከራይ በውል ባለበት ግዴታዎች መሠረት መራፊቱን በተቀመጡት የጊዜ ገደቦች
ወውስጥ ሳያለማ የተረ እንደሆነ ወይም በተፈጥር' ሃብቶች ላይ ጉዳት ካደረሰ ወይም
የኪራይ ክፍያውን በጦቅቱ ካልከፈለ አክራዩ በእነዚሁ ምክንያቶች የኪራይ ውሉን
ለማቋረጥ ከወሰነ ይህንን ውሳኔውን ቢያንስ ከ6 ወራት ቀደም ብሉ በማስጠንቀቂያ

መልክ ለተከራይ መስጠት አለበ

ተ
5.3 አከራይ ከላይ በአንቀፅ 5.1 የተሰጠውን መብት በሚጠቀምበት ወቅት የተከራይን
ተግባራት እና አንቅስቃሴዎች በማያውክ ሁኔታ መሆኑን ማረጋገጥ አለበት፡፡
5.4 የመሬት ኪራይ ዋጋ በማናቸዐ

አንቀፅ 6

የአከራይ ግዴታዎች

6.1 አከራይ መሬቱን ከማናቸውም ለሥራው እንቅፋት ከሆነ- ነገሮች እና ሌሉች
እክሎች ነዛ በማድረግ ይህ የመሬት ኪራይ የውል ስምምነት ከተፈረመበት ቀን
አንስቶ በ10 ቀናት ጊዜ ውስጥ የማስረከብ ግዴታ አለበት፡፡

6.2 የሚከናወነውን ከፍተኛ የኢንቨስትመንት ስራ ከግምት ውስጥ በማስገባት ተከራይ
ከግብር ነፃ የመደረግ፤ ከገቢ የካፒታል እቃዎች የቀረጥ ነዛ እና በኢትዮጵያ
ሕግጋት በሚፈቀደው መሠረት ካፒታልን እና ትርፎችን ወደ ውጭ ዛገር
ስለመላክ የተቀመጡትን ልዩ ጥቅማጥቅሞች የማስጠበቅ እና የመፈፀም ግዴታ
አለበት፡፡

6.3 አክዘራይ በተከራይ በኩል የሚያከናውነውን የመሬት መመንጠር ተግባር በተመለከተ
እንዲሁም በዚህ ስምምነት ሽፋን ያገኘውን አላማ ተግባራዊ ከማድረግ እና ከዚህ
ጋር ተያያዥ የሆኑ ተጓዳኝ እና ከሥራው ዛደት ጋር አግባብነት ያላቸውን
ተግባራት ከመፈዐም የሚያግድ ምንም አይነት የሕግ ወይም ሌላ ገደብ የሌለ
መሆኑን ያረጋግጣል፡፡

6.4 ለአፈር ምርመራ እና ለቅየሳ ስራ በፌዴራል መንግ(ስት እና በክልል መንግስት
የምርምር ማአከላት የሚገኙትን ፋሲሊቲዎችን በክፍያ እንዲጠቀም ሁኒታዎችን

ያመ4

6.5 ተከራይ በውል ባሉበት ግዴታዎች መሠረት መሬቱን በተቀመጡት የጊዜ ገደቦች
ውስጥ ሳያለማ የቀረ እንደሆነ ወይም በተፈጥር' ሃብቶች ላይ ጉዳት ካደረሰ ወይም
የኪራይ ክፍያውን በወቅቱ ካልከፈለ አከራዩ በእነቢሁ ምክንያቶች የኪራይ ውሉን
ለማቋረጥ ከወሰነ ይህንን ውሳኔውን ቢያንስ ከ8 ወራት ቀደም ብሉ በማስጠንቀቂያ

መልክ ለተከራይ መስጠት አለበ
 ረ፦
ተደይ ደርበው

ሚኒስትር

እ ጎ
አንቀፅ 7
የተከራየውን መሬት ስለማስረከብ

7.1አከራይ ይህ ውል ከተፈረመበት ጊዜ አንስቶ በ30 ቀን ውስጥ የመሬቱን
ፕላን እንዲሁም የይዞታ የምስክር ጦረቀት ሌሎች ማስረጃዎችን ለተከራይ
ያስረክባል፡፡

7.2 ተከራይ በፅሑፍ  ተገልፆልትም ቢሆን በአርሱ በኩል በሆነ ምክንያት የመሬቱ
ርክክብ ሳይፈፀም' የቀረ እንደሆነ አከራይ በዚህ ምክንያት ምንም አይነት ኃላፊት
አይዐስ

7.3. የመራ'
ይሆነ

ርክክብ ተፈፃሚ የሚሆነው ወይም የሚዐናው ከ 16"” ቀን ጀምሮ

አንቀፅ 8
የውል እድሳት እና ማሻሻያ

8.1 ይህ የመሬት ኪራይ ስምምነት በተመሳሳይ የውል ቃሉች እና ሁኔታዎች መሠረት
ሊታደስ ይችላል፡፡

8.2 ተከራይ ስምምነቱን ማደስ ከፈለገ የውል ዘመኑ ከመጠናቀቁ ከ6 ወራት በፊት
ይህንኑ ማሳወቅ አለበት፡፡

አንቀፅ 9

ውል የሚቋረጥባቸው ምክንያቶች

ይህ የመሬት ኪራይ ውል ስምምነት ከዚህ በታች በተዘረዘሩት ምክንያቶች ሊቋረጥ
ይትላል፡-

9.1 የመሬት ኪራይ የውል ዘመን ሲያበቃ፣

9.2 አከራይ ከአቅም በላይ በሆኑ ምክንያቶች መሬቱን ለተከራይ ሳያስረክብ የቀረ
እንደሆነ፤

9.3 ተከራይ የአንድ ጦ
የተ፤

ዕሑዓ: ማስጠንቀቂያ ሰጥቶም ቢሆን አከራይ በዚህ ውል ስር

ን ማናቸውንም ግዴታዎች ወይም ታልኪዳናች ሳያከብር የቀረ እንደሆነ
ወይም ተከራይ የውል ግዴታዎቹን ሳያከብር ሲቀር ወይም ያልፈፀመ እንደሆነ፤

9.4 ተከራይ አመታዊ የኪራይ እና ሌሎች የግብር ክፍያዎችን ለሁለት ተከታታይ
አመታት ሳይከ

9.5 ተከራይ በአከራይ በኩል የ8 ወራት ቅድመ ማስጠንቀቂያ በመስጠት ተከራዩ የውል
ዩን በማክበር እንዲፈፅም ተጠይቀም ቢሆን ይህንን ሳይፈዕም የቀረ

8.6 ተከራይ የኪራይ ውሉን ለማቋረጥ ዛሳብ ያለው መሆኑን በመጥቀስ የ8 ጠራት
ቅድመ ማስጠንቀቁያ ሲሰጥ፤
9.7 በኪራይ ውሉ የተጠቀሱ ማናቸውም ሌሉች ግዴታዎች ሲጣሱ ይህ ውል
ይቋረጣል፡፡
አንቀፅ 1ዐ

የውል መቋረጥ ሂደት ውጤቶች

10.1 የመሬት ኪራይ ውሉ ሲቋረጥ ተከራይ የተከራየውን መሬት የውሉ መቋረጥ

ከሚሆንበት ቀን ጀምር' በ8 ወራት ጊዜ ውስጥ ለአከራይ መመለስ

አለበ
10.2 ማንኛውም ተዋዋይ ወገን ይህንን የመሬት ኪራይ ውል ለማቋረጥ በሚፈልግበት
ወቅት ለሌላው ወገን ከ8 ወራት ያላነሰ ቅድመ ማስጠንቀቂያ መስጠት አለበት፡፡
10.3 ይህ የኪራይ ውል ስምምነት በተከራዩ በዚህ ስምምነት በአንቀፅ 9.3 እና 9.6
መሠረት በማናቸውም ምክንያቶች በሜቋረጥበት ወቅት አከራይ በመሬቱ ላይ
የተከናወኑትን ዋጋ ያላቸው ማሻሳያዎች የገበያ ዋጋ ለተከራይ ይከፍላል፡፡
10.4 ይህ ስምምነት ከላይ በተጠቀሰው መሠረት በአንቀፅ 9.4 እና 9.5 ከተዘረዘሩት
ምክ መካከል በማናቸውም መነሻነት ያቋረጠ እንደሆነ እንዲህ ባለው
"ት አከራይ ለተከራይ የሚከፍለው አይኖርም፡፡

አንቀፅ 11

ምዝገባ

ይህ የመሬት ኪራይ ስምምነት ስልጣን በተሰጠው አካል መመዝገብ እና መዕደቅ አለበት)
የዚህ ውል ስምምነት ግልባጮች ለአከራይ፤ ለተከራይ፤ ለወረዳ፤ ለፋይናንስ ጽ'ቤ
ለኢንቨስትመንት ኮሚሽን እና ሌሎች | አካላት በአከራይ በሚሰጥ ሸኝ ደብዳብ አማካኝነት
ለትብብር ያመች ዘንድ ”=ጁ% ይደረጋል፡፡

ው 1

4
ተፈራ ደርበው
ሚኒሰትር
ገዥ ሕግ

በዚህ ስምምነት ስር ስራዎችን የሚገዛው የኢትዮጵያ ሕግ ይሆናል፡፡
አንቀፅ 13

ከአቅም በላይ የሆኑ ሁኔታዎች

ከአቅም በላይ የሆነ ሁኔታዎችን አስመልክቶ የኢትዮጵያ የፍትሐብሔር ሕግ ተፈፃሜ
ይሆናል፡

አንቀፅ 14
ሰላማዊ ለሆነ አጠቃቀም የተገባ ቃል
አክራይ በተከራየው መሬት ላይ ያለውን የባለቤትነት እና የንብረት መብቶች ያረጋግጣል፡፡

በመሆነም ተከራይ መ
ያለምንም

ሰላማዊ በሆነ መልኩ በይዞታው አንደሚያቆይ እና ይህንንም
ሃር ሊጠቀምበት እንደሚችል ያረጋግጣ

አንቀፅ 15
የቀን መቁጠሪያ
ሰዚህ ስምምነት ዓላማ የኢትዮጵያ ቀን መቁጠሪያ ተፈፃሚነት ይናረዋል፡፡
አንቀፅ 16
የስምምነቱ አባሪዎች

ች

ከዚህ በ:
ይወሰዳለሉ፡፡

የተዘረዘሩት ሰነዶች የስምምነቱ አባሪ ሲሆነ የውሉ አካል ተደርገወ

16.1] የውሳኔ ደብዳቤ አና የመሬቱ ኪራይ ቃለጉባኤ

16.2 የመሬት ልማት የጊዜ ሰሌዳ መግለጫ

16.3. የተከራየው ሳይት ፕላን

#«“-

ተፈራ ደርበው
ሚነሰት፦

ከ ጸ
16.4 የተከራይ መታወቂያ ወይም ፓስፖርት ግልባጭ

16.5 የተከራይ መመስረቻ ፅሑፍ አና መተዳደሪያ ደንብ ግልባጭ
18.6 የሚመሰረተው ኩባንያ መመስረቻ እና መተዳደሪያ ደንብ (ኩባንያው ሲመሰረት
የሚቀርብ)
አንቀፅ 17

አለመግባባትን ስለመፍታት

ከመሬት ኪራይ ስምምነቱ ጋር በተያያዘ ወይም ስምምነቱን ተከትሉ በአከራይ አና በተከራይ
መካክል አለመግባባት በሚከሰትበት ወቅት ሁለቱም ተዋዋይ ወገኖች
በሚጠቅም መልኩ ሰመናፍ፣

አለመግባባቱን ሰላማዊ
የሚችሉትን ጥረት
አለመግባባቱ ሊፈታ ካልቻለ ጉዳዩ በኢትዮጵያ

በሆነ መልኩ አና ለሁለቱም ወነ
ሁሉ ያደርጋ

አንዲህ ባለ ሁ
የፌዴራል ፍ/ቤት የሚታይ ይሆናል፡፡

አንቀፅ 18

ቋንቋ

ይህ ስምምነት በተዋዋይ ወገና

መካከል በአንግሊዘኛ እና በአማርኛ ቋንቋዎች ተፈርሟ
ልዩነት በሚከሰትበት ወቅት የአማርኛው ስነድ ገዥ ይሆና

አንቀፅ 19
መ/ቤት እና ማስጠንቀቂያዎች

19.1 ተከራይ በኢትዮጵያ ውስጥ እንደአስፈላጊነቱ ወይም ሥራዎቹን ለማከናወን
በሚያመቸው መልኩ ዘኢትዮጵያ መቤት ይመሰርታል፡፡

192 ከዚህ ስምምነት ተዋዋይ ወገናች መካከል ለአንዱ የሟላክ ደብዳቤ አና
ማስጠንቀቂያ በእንግሊዘኛ ወይም በአማርኛ ቋንቋ በተዘጋጀ ፅሑፍ አማካኝነት
ይሆናል፡፡ እንዲህ ያለውም ዕሑፍ በአካል ወይም በዚህ ስምምነት መግቢያ ላይ

በተጠቀሰው አድራ ታ ይላካል፡፡
«4ዛሥ-

ፖ
ተፈራ ደርበጮ
ሚኒሰትር
ይህ የኪራይ ስምምነት ለ 2# አመታት ማለትም ከ 26/7፲2ጋ2ዐዐ7 9ም ጀሾምሮ የሀና

ይሆና .ባሚነቱም በ 797ጋ2226 ፋም ያበቃል፡፡
አክራይ ተከራይ
ግብርናና ገጠር ልማት ሜኒስቴር አቶ ዳንኤል ፋሲል
ሥም ጎፈሬ ደርበው ሥ ጃ፣ደሰ ሏላዲለ
ሟነስትር
ፊርማ ታ ቾም”፡ «ርማ 7726ሔልያጃዷ 5

ቀን ቀን |ዘ-ዕ|-ዕ2
